Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 10, 2021

The Court of Appeals hereby passes the following order:

A21A0956. ARTHUR LAWTON CLARK v. SARAH F. WALL, CHIEF
    JUDGE, DODGE COUNTY SUPERIOR COURT.

      Arthur Lawton Clark was convicted of felony murder, and the Supreme Court
affirmed his conviction on appeal. See Clark v. State, 306 Ga. 367 (829 SE2d 306)
(2019). He allegedly filed an extraordinary motion for new trial in the superior court.
According to Clark, the superior court did not rule on that motion within 30 days as
required by OCGA § 15-6-21 (a). Clark thus filed this original mandamus petition.1
Clark apparently seeks an order of this Court to compel the lower court to rule on the
pending motion.
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, . . . and hence the need to resort to the
appellate courts for such relief by petition filed in the appellate courts will be
extremely rare.” Brown v. Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). Rather,


      1
         The Supreme Court has exclusive appellate jurisdiction over the underlying
felony murder case. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8); Neal v.
State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also
State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court
to transfer to the Supreme Court “all cases in which either a sentence of death or of
life imprisonment has been imposed upon conviction of murder”). But Clark’s
original mandamus petition filed in this Court is a separate civil action. See, e. g.,
Jones v. Townsend, 267 Ga. 489, 489 (480 SE2d 24) (1997) (prisoner appealing an
order in a mandamus action required to comply with the Prison Litigation Reform
Act, which pertains to civil litigation). Thus, the Supreme Court’s exclusive
jurisdiction is not implicated.
the procedure to be followed before seeking to invoke this Court’s original mandamus
jurisdiction is to file the petition in the appropriate lower court first. See Graham v.
Cavender, 252 Ga. 123, 123 (311 SE2d 832) (1984); Expedia, Inc. v. City of
Columbus, 305 Ga. App. 450, 455 (2) (b) (699 SE2d 600) (2010) (“Except in the
rarest of cases, litigants seeking to invoke this Court’s original jurisdiction . . . must
first petition the superior court for such relief.”). Here, the record contains no
indication that Clark has obtained a ruling in the superior court on the claims in his
mandamus petition. This is thus not one of the extremely rare instances in which this
Court will exercise original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480,
482-483 (2) (738 SE2d 614) (2013). Accordingly, this petition for writ of mandamus
is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/10/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.